      Case: 1:21-cv-00078-DMB-DAS Doc #: 3 Filed: 05/03/21 1 of 1 PageID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


 SMART COMMUNICATIONS                                                                PLAINTIFF
 COLLIER, INC.

 V.                                                                          NO: 1:21CV78-M-S

 LOWNDES COUNTY, MISSISSIPPI,                                                    DEFENDANTS
 LOWNDES COUNTY SHERIFF’S
 OFFICE, and SHERIFF EDDIE
 HAWKINS in his official and individual
 capacities


                                    ORDER OF RECUSAL

       The undersigned hereby RECUSES himself from further participation in this cause. The

case sub judice is returned to the Clerk of the United States District Court for the Northern

District of Mississippi for reassignment.

       IT IS HEREBY ORDERED, this, the 3rd day of May, 2021.

                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
